First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-32 and 35-41 are pending in the present application.  Claims 1-11, 17-30 and 38-40 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 12-16, 31, 32, 35-37 and 41 will be examined according to MPEP § 803.02 based on applicant’s elected species.

Claim Rejections - 35 USC § 112
Claims 12-16, 35-37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 12 lacks a period at the end and
Claims 35-37 have a period in the middle of the claims,

    PNG
    media_image1.png
    523
    752
    media_image1.png
    Greyscale
(see arrows above).
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.
	
Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims, like parent claims 12 and 13, respectively, recite the limitation “wherein G and H are C; J and L are N; K is C-H”.  Therefore, the scope of compounds encompassed by claims 14 and 15 are identical to those recited by parent claims 12 and 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The rejection of claims 33 and 34 under 35 USC 112, 4th paragraph is made moot by the cancellation of the instant claims.

The rejection of claim 37 under 35 USC 112, 4th paragraph, as being of improper dependent form is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 33 and 34 under 35 USC Nacro et al. (WO 2013/147711 cited by applicant on IDS submitted 09/03/2019) is made moot by the cancellation of the instant claims.

The rejection of claims 12-16, 31, 32, 35-37 and 41 under 35 USC Nacro et 
al. (WO 2013/147711 cited by applicant on IDS submitted 09/03/2019) is withdrawn.

Claims 12-16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 8,492,378).
Itoh et al. teaches GSK 3β inhibitors of formula I:

    PNG
    media_image2.png
    68
    117
    media_image2.png
    Greyscale
 wherein W is a group represented by formula: 
    PNG
    media_image3.png
    70
    106
    media_image3.png
    Greyscale
wherein ring A is a 6-membered aromatic ring and B is a 5 or 6-membered heterocycle such as:

    PNG
    media_image4.png
    63
    99
    media_image4.png
    Greyscale
wherein Rb is an optionally substituted phenyl group (see the entire article, especially Abstract; col. 10, line 37 – col. 15, line 14; col. 22, lines 42-47; col. 49, line 9 – col. 50, line 12, see (e) a C1-6 alkoxy).  The reference exemplifies compounds such as:

    PNG
    media_image5.png
    174
    270
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    180
    354
    media_image6.png
    Greyscale
, 

    PNG
    media_image7.png
    182
    388
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    179
    373
    media_image8.png
    Greyscale
, etc. (see for example, Examples 175, 177-179).

The instant claims differ from the reference by reciting compounds not exemplified by the reference.  For example, compounds wherein R4b is n-propyloxy, n-

However, as noted above, Itoh exemplifies optionally substituted phenyl, i.e., methoxy substituted phenyl and teaches optionally substituted phenyl group can be  substitutedable with “an optionally C1-6 alkoxy group” (see for example, col. 29, line 39 – col. 30, line 67, especially (19)).  
Therefore, modification of the exemplified prior art compounds by replacing the methoxy group with a propyloxy or butyloxy or isobutyloxy group is rendered prima facie obvious.  The motivation is based on the teaching by Itoh that the compounds would also be useful GSK 3β inhibitors.
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).

Allowable Subject Matter
Claims 31 and 32 are allowable to the extent they read on the elected species.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628